Citation Nr: 1711096	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease (IHD) for the period of August 8, 2005, through July 15, 2007.

2.  Entitlement to an initial evaluation in excess of 60 percent for IHD for the period of July 16, 2007, through May 19, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for IHD and assigned the Veteran a 10 percent evaluation for that disability, effective August 8, 2005 - the date he filed for service connection.  During the pendency of the appeal, an August 2014 rating decision awarded the Veteran a 100 percent evaluation for his IHD, effective April 29, 2014.

The Veteran later testified at a hearing before the undersigned Veterans Law Judge in June 2015; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in August 2015, at which time the Board awarded a 60 percent evaluation for the Veteran's IHD beginning July 16, 2007, and a 100 percent evaluation beginning December 13, 2011.

The Veteran thereafter timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court). During the pendency of the appeal before the Court, the parties agreed to partially vacate the Board's August 2015 decision and remand the case back to the Board; the portions of the decision wherein the Board awarded higher evaluations were not to be disturbed by the June 2016 Joint Motion for Remand and Court order.  The case was returned to the Board in compliance with the June 2016 Joint Motion for Remand and Court order.  The Board has characterized the issues on appeal in order to comport with the previous awards of benefits that the parties wished to be left undisturbed. 

This claim was previously before the Board in September 2016, at which time the Board granted a 100 percent rating for IHD as of May 20, 2011, and the remaining claim was remanded for additional development. 


FINDINGS OF FACT

1.  From August 8, 2005, when service connection became effective, until July 15, 2007, the Veteran's ischemic heart disease had been manifested by the need for control with continuous medication.

2.  From July 16, 2007, to May 19, 2011, the Veteran's ischemic heart disease had been manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent until April 27, 2011, at which time the Veteran's IHD was manifested by a workload of METs less than 3 with dyspnea, fatigue and angina. 


CONCLUSIONS OF LAW

1.  From August 8, 2005, when service connection became effective, until July 15, 2007, the criteria for a rating in excess of 10 percent for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7005, (2016). 

2.  From July 16, 2007, until May 19, 2011, the criteria for an increased rating in excess of 60 percent for the Veteran's ischemic heart disease were only met from April 27, 2011, to May 19, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) were previously discussed in the August 2015 Board decision with regards to the increased evaluation claim for ischemic heart disease.  The June 2016 Court order granting the Joint Motion for Remand partially vacated the decision, leaving in place the Board's partial grant of benefits.  The Board reincorporates that discussion herein by reference with regards to the claims at issue here. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earnings capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1991).  The appeal of the Veteran's ischemic heart disease disability claim is based on the assignment of an initial rating following an initial award of service connection for ischemic heart disease.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later received evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id. 

The Veteran's cardiac disability has been rated as 10 percent disabling from August 8, 2005, to July 15, 2007, and has been rated as 60 percent disabling from July 16, 2007, to May 19, 2011. 

Under Diagnostic Code 7005, a 10 percent evaluation is warranted where there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  A 30 percent evaluation is warranted where there is a workload of greater than 5 METs but not greater than 7 METs, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 


August 8, 2005, to July 15, 2007

Treatment records from the University of Michigan Medical Center (UMMC) dated November 19, 2003, show that the Veteran suffered from a myocardial infarction.  He was treated for his condition and released with management by medication.  An April 2004 VAMC Huntingdon treatment record indicates a diagnosis of coronary artery disease (CAD) that was stable.  An April 2007 myocardial perfusion imaging report showed an ejection fraction of 63 percent.  There was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

The Veteran asserts that a letter to Dr. M. E., dated December 1, 2005, shows that his ejection fraction was 50 percent on that date. The Veteran states that such a level would allow for a disability rating from that date of at least 60 percent without consideration for METs, which would be one to three based upon his symptoms and loss of function.  A review of the letter indicates the treating physician noted the Veteran's injection fraction was approximately 50 percent, but it is clear that he was referring to an October 2005 examination, at which time he specifically found the ejection fraction to be 55 percent.  In July 2006, a physician's note indicates that the Veteran stated that he had some dyspnea, and had a preserved ejection fraction of 55 percent.  Later in July 2006, a letter to Dr. M. E. indicated that the Veteran had an abnormal stress imaging study that demonstrated normal left ventricle function and an ejection fraction estimated at 65 percent.  Based on these findings, the treating physician opined that the Veteran had a non-cardiac etiology of chest pain.  In light of the December 1, 2005 letter, and the other ejection fractions available for this period, the Board finds that at no time did any test reveal an ejection fraction in the range of 30 to 50 percent.  Thus, a rating in excess of 10 percent is not warranted at any point during this time period.  

The Board also notes that there are two lay statements from the Veteran's former coworkers that indicated the Veteran had problems with getting winded and fatigued while he was working as a used car salesman from 2007 to 2013.  The coworkers stated that the Veteran had problems walking the car lot without stopping frequently to rest, and also that the Veteran was not able to participate in physical activities like washing cars or shoveling snow.  The Board finds both statements to be competent and credible, but that they do not outweigh the competent medical evidence.  While the lay statements indicate that the Veteran had symptoms such as dyspnea and fatigue, they are not competent to indicate that his ischemic heart disease manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

July 16, 2007, to May 19, 2011

A July 16, 2007, cardiac catheterization procedure report reflects that the Veteran had an ejection fraction of 50 percent.  In December 2016, pursuant to the September 2016 Board remand, a VA examiner estimated the Veteran's METs level prior to May 2011.  The examiner noted that in May 2011, the Veteran received a VA examination that indicated that the Veteran was working full time as a used car salesman and had not lost any time during the previous 12 months.  The December 2016 examination also noted a March 2011 cardiology clinic note where the Veteran stated he felt well with no angina or dyspnea.  The December 2016 examination also noted a March 2010 cardiology clinic note that stated the Veteran's activity was limited by leg and back pain; as the Veteran was known to have back pain and sciatica, the clinic note concluded that it was more likely than not that the Veteran's reduced activity was due to non-cardiac causes.  Finally, a September 2008 note indicated that the Veteran was active and denied chest pain, dizziness, or syncope.  As a result of those assessments, the December 2016 examiner estimated that the Veteran's METs were at least 10 prior to May 2011. 

The Board notes the Veteran's contentions that the December 2016 VA examination opinion is incomplete and unfavorably biased.  The Veteran asserts that the examiner referred to previous medical opinions which had already been proven to be unfavorably biased and incomplete.  The Veteran advances that the lay statements from his former coworkers were not referenced in the examiner's opinion, which was a basic requirement of the September 2016 Board remand.  The Board first notes that it finds the VA examination complete and unbiased.  The examiner was asked to provide a medical opinion as to an estimation of METs for the period prior to May 20, 2011.  As such, an in-person examination was not warranted.  Furthermore, previous medical opinions were not found to be unfavorably biased and incomplete; the Board has never discounted the medical opinions in previous decisions, and the Court remanded the case for the Board to address favorable evidence and address the Veteran's arguments, not for any deficiencies with a medical opinion.  Finally, the Board's September 2016 remand did not instruct the examiner to reference any statements, but rather the examiner needed to consider both the Veteran's and others' lay statements of record regarding the Veteran's cardiac symptomatology during the relevant time period.  Particularly, the examiner was asked to address the Veteran's statements that he experienced dyspnea, fatigue, and occasional dizziness since 2005.  The reference to the May 2010 cardiology note that stated that the Veteran's reduced activity was due to non-cardiac causes suggests that the examiner reviewed the co-workers' lay statements.  Furthermore, the examiner opined that a review of the cardiology entries and a May 2011 examine indicates the Veteran did not have any significant functional impairment from his heart disease, despite his assertions that he has had dyspnea, fatigue, and occasional dizziness since 2005.  Therefore, a review of the December 2016 examination shows substantial compliance with the Board's instructions.

On June 13, 2011, the Veteran received an ischemic heart disease disability benefits questionnaire, where he reported symptoms of fatigue, dyspnea, and angina. The examiner noted that a diagnostic test had been conducted on April 27, 2011, where the METs level was 1.  The Board finds that the objective testing the Veteran received in April 2011 is more probative of his actual METs level prior to May 2011 than the date of the May 20, 2011, examination that just referred to the results of this particular test.  Thus, the Board will find that a 100 percent rating is warranted between July 17, 2007, and May 19, 2011, only for the period between April 27, 2011, and May 19, 2011.  

The Board notes that the Veteran has asked for a remand, if higher ratings cannot be assigned, in order to obtain additional development of his claim.  The Veteran has recently stated that medical records from Dr. J. R. have not been included with his claims file, although he sent the treatment records to the VA.  The Veteran claims that he was employed from August 2002 through April 2003 in a high stress job.  During that time, he saw Dr. J. R. because his energy was low and he could not meet the physical demands of his job. The doctor referred the Veteran to a cardiologist for a stress test, which he failed, and the Veteran had to resign his position in April 2003.  Due to the dates of treatment, which is before the period on appeal, and any lack of previous reference to these records, the Board finds there is no basis to say we were in possession of the records.  As such, there is no basis to delay adjudication of this claim. 

Extraschedular

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) and has concluded that referral is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Direction, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities,"  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ischemic heart disease with the established criteria found in the rating schedule for an ischemic heart disease disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development consistent with the procedural actions outline in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (nothing that the disability rating itself is recognition that industrial capabilities are impaired).  There is also no indication that all of the Veteran's service-connected disorders are not adequately contemplated by their assigned ratings prior to April 27, 2011, or that they collectively create a disability picture that warrants extraschedular consideration.  


ORDER

Entitlement to a rating in excess of 10 percent for IHD for the period of August 8, 2005, to July 15, 2007, is denied.

For the period of July 16, 2007, to May 19, 2011, an increased evaluation to 100 percent is only granted for the period of April 27, 2011, to May 19, 2011; otherwise the appeal is denied.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


